Citation Nr: 0218713	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  95-27 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increase in the 70 percent rating for 
service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1993 RO decision that denied an 
increase in a 50 percent rating assigned to service-
connected schizophrenia.  In June 2000, the RO increased 
to 70 percent the rating for schizophrenia.  The veteran 
continues to appeal the assigned rating.  

The Board notes that in October 2001 the RO awarded a 
total disability rating based on individual 
unemployability (TDIU rating), due to the veteran's sole 
service-connected disability of schizophrenia.


FINDINGS OF FACT

The veteran's service-connected schizophrenia results in 
total social and industrial impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for 
schizophrenia are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.16(c) (1996), 4.132, Diagnostic Code 9205 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9205 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from December 1966 to 
December 1969.

Effective with the veteran's 1969 release from active 
duty, service connection and a 10 percent rating were 
established for an anxiety disorder.  Effective in 1973, 
the rating for this condition was increased to 30 percent.  
In 1974 the RO held that the veteran's current 
schizophrenia was a maturation of the anxiety disorder; 
the RO recharacterized the service-connected psychiatric 
disorder as schizophrenia, and a 50 percent rating was 
assigned from 1973.  The schizophrenia rating was 
increased to 70 percent in 1974, and the rating was 
decreased to 50 percent in 1977.

The veteran was hospitalized in December 1992 because of 
major depression and psychotic symptoms; he complained of 
auditory hallucinations, depression, and irritability.

The veteran underwent a VA fee-basis examination in April 
1993.  Complaints included anxiety, difficulty sleeping, 
nightmares, and periods of confusion and poor retention.  
On observation, he was a tense, cooperative man who 
suffered from anxiety and periods of confusion.  He was 
well oriented with fair judgment.  He was easily upset and 
irritable.  The diagnosis was chronic schizophrenia.  The 
examining doctor commented that the illness had started in 
service and had improved until the previous year, when the 
development of asthma had caused him to decompensate 
emotionally.  He was stable at present, but he was 
functioning in a marginal manner, and he was restricted in 
most daily activities.  

The veteran underwent a VA mental disorders examination in 
July 1995.  It was noted he worked in a VA hospital as a 
nurse for many years, last worked in 1992, and lived with 
his wife and children.  He reported avoiding crowds and 
desiring to be isolated at home; he had difficulty feeling 
comfortable in any place.  He complained of forgetfulness 
and needing to write things down on paper.  On 
examination, he was alert and oriented times 3.  His mood 
was anxious, somewhat depressed.  His affect was 
constricted.  Attention was good.  Concentration and 
memory were fair.  His speech was clear and coherent.  He 
was not hallucinating, and he was not suicidal or 
homicidal.  Insight and judgment were fair.  Impulse 
control was good.  He was competent to handle VA funds.  
The diagnosis was schizophrenia, residual type, and the 
Global Assessment of Functioning scale (GAF scale) score 
was 70.  

A VA social and industrial field survey was conducted in 
September 1995.  In the report, it was noted that he had 
worked as a nursing assistant with VA and had then 
obtained an associate degree in nursing science.  He 
reportedly became disabled in 1992 due to asthma.  At the 
time of the interview, the veteran had returned from a 
horse racing betting facility.  He complained of insomnia 
and of people talking outside his house; he kept watch to 
avoid people getting into the house.  He reported being 
ill humored and having difficulty with interpersonal 
relationships with his wife and children.  His mental 
condition worsened after he had become physically disabled 
at work.  He watched television, read, and tried to do 
gardening, although physical ailments precluded gardening.   
He stayed home most of the time, and he did not socialize 
with neighbors.  His neighbors described him as cordial, 
and one indicated that he conversed with him every day; 
the neighbor had noticed that the veteran was nervous, but 
his behavior was normal.  

The veteran underwent a VA mental disorders examination in 
May 1999.  He complained of difficulty sleeping despite 
medications.  He described himself as always tense as if 
he were expecting something.  He was intolerant of groups 
of people and noises so he preferred to stay at home or by 
himself.  He had very little interest in getting involved 
in anything in particular.  On examination, he was aware, 
alert, and in contact with reality.  Answers were relevant 
and coherent.  He was observed to be tense, apprehensive, 
and rather angry.  He was not actively delusional or 
hallucinating, and there were no active suicidal plans or 
homicidal ideas.  His affect was constricted, and the mood 
was anxious and angry.  He was oriented in person, place, 
and time.  Memory and intellectual functioning were 
adequate.  Judgment was fair, but insight was poor.  The 
diagnosis was schizophrenic disorder, residual type, 
depressed.  The GAF scale score was 50-55.

In June 2000, the RO increased the schizophrenia rating to 
70 percent.

The veteran underwent a VA mental disorders examination in 
June 2001.  He complained that, despite several 
medications, he was unable to sleep a full night, and he 
described an inner sensation of anxiety and intranquility.  
He had withdrawn from activities such as going to church, 
and he preferred to remain isolated at home.  On 
examination, he was aware and alert, but he was observed 
to be uneasy and restless.  There were no active delusions 
or hallucinations.  He continued to show evidence of 
isolation, withdrawal from others, ill humor, 
irritability, and persistent complaints about sleep.  
Affect was inappropriate; he always avoided eye contact.  
Mood was restless.  He was oriented in person, place, and 
time.  Memory and intellectual functioning were adequate.  
Judgment was fair, but insight was poor.  He was mentally 
competent to handle VA funds.  The diagnosis was 
schizophrenia, residual type with anxiety and depression, 
and a GAF scale score of 45.  

In October 2001, the RO awarded a TDIU rating based on the 
veteran's schizophrenia (his only service-connected 
condition).

II.  Analysis

Through discussions in correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the RO has informed the veteran of 
the evidence necessary to substantiate his claim for an 
increase in a 70 percent schedular rating for 
schizophrenia.  He has been informed of his and the VA's 
respective responsibilities for providing evidence.  
Identified medical records have been obtained to the 
extent possible, and VA examinations have been provided.  
The notice and duty to assist provisions of the law have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

When rating the veteran's service-connected disability, 
the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the present level of disability is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it 
provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.

The criteria for evaluating mental disorders were changed 
during the course of the appeal.  Either the old or new 
rating criteria may apply to the veteran's case, whichever 
are more favorable to him, although the new criteria are 
only applicable to the period of time since their 
effective date.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 3-2000.

Under the old rating criteria, in effect prior to November 
7, 1996, residual type schizophrenia (or other psychosis), 
is rated 70 percent when there is lesser symptomatology 
than a 100 percent rating, such as to produce severe 
impairment of social and industrial adaptability.  A 100 
percent evaluation is assigned for active psychotic 
manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9205 (1996).  Also, previously, where the only 
service-connected disability is a mental disorder rated 70 
percent and such disability precludes a veteran from 
securing or following a substantially gainful occupation, 
a 100 percent schedular rating is to be assigned under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).  

Under the new rating criteria, effective from November 7, 
1996, a mental disorder (including schizophrenia) is rated 
70 percent when it results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9205 (2002).

The evidence shows that the veteran's schizophrenia has 
worsened in recent years, to the point where his GAF score 
was only 45 at the last VA examination.  He has not worked 
in a number of years, in large part due to this mental 
condition.  The RO has already assigned a 70 percent 
schedular rating for schizophrenia, plus a TDIU based on 
this sole service-connected disability.  

Based on all the evidence, it may be reasonable found that 
service-connected schizophrenia now results in total 
social and industrial (occupational) impairment, 
warranting a 100 percent schedular rating under either the 
old or new rating criteria.  With application of the 
benefit-of-the-doubt doctrine, 38 U.S.C.A. § 5107(b), the 
Board finds that the veteran's service-connected 
schizophrenia warrants a 100 percent schedular rating.


ORDER

A 100 percent schedular rating for schizophrenia is 
granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

